SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940; and in connection with such notification of registration submits the following information: Name:John Hancock Emerging Markets Income Fund Address of Principal Business Office: 601 Congress Street Boston, Massachusetts02210 Telephone Number:1-800-344-1029 Name and address of agent for service of process: THOMAS M. KINZLER, ESQ. 601 Congress Street Boston, Massachusetts 02210-2805 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A:YES [X]NO [ ] SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Boston and the Commonwealth of Massachusetts on the21st of July, 2011. JOHN HANCOCK EMERGING MARKETS INCOME FUND By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Attest: /s/ Kinga Kapuscinski Kinga Kapuscinski Assistant Secretary
